MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Dec 20 2018, 6:39 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                   Curtis T. Hill, Jr.
Appellate Public Defender                               Attorney General of Indiana
Crown Point, Indiana
                                                        Ellen H. Meilaender
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeremy Lasalle Roy,                                     December 20, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1944
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        45G01-1712-F4-42



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1944 | December 20, 2018              Page 1 of 5
                                          Case Summary
[1]   In June of 2018, pursuant to a plea agreement, Jeremy Lasalle Roy pled guilty

      to Level 4 felony burglary in this case and admitted to violating the terms of

      probation imposed in another case. In exchange, the State agreed to dismiss all

      remaining counts in this case. The trial court sentenced Roy to ten years of

      incarceration. Roy contends that his sentence is inappropriate in the light of the

      nature of his offenses and his character. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On December 13, 2017, Kenyana Morson was home alone when she heard a

      knock at the front door and noticed an unfamiliar car parked in the driveway.

      Morson called her fiancé to ask if he was familiar with the car, he told her that

      he was not and to call the police. As Morson called the police, Roy kicked the

      back door in and entered the house. Morson hid in a closet as she remained on

      the line with emergency dispatch and could hear Roy moving throughout the

      house. When police arrived at the home, Morson ran outside and informed

      them that the burglar was still inside. As Roy attempted to exit the house, he

      was arrested by police.


[3]   On December 14, 2017, the State charged Roy with Level 4 felony burglary and

      Level 6 felony residential entry under cause number 45G01-1712-F4-42 (“Cause

      No. F4-42”) and subsequently amended the information, alleging him to be a

      habitual offender. On June 18, 2018, pursuant to a plea agreement, Roy pled


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1944 | December 20, 2018   Page 2 of 5
      guilty to Level 4 felony burglary and an agreed sentencing cap of nine years

      with sentencing to be at the discretion of the court. Additionally, Roy admitted

      to violating the terms of probation imposed in cause number 45G01-1211-FB-

      107 (“Cause No. FB-107”) and agreed to a sentence of three years to be served

      consecutive to his sentence in Cause No. F4-42. In exchange, the State agreed

      to dismiss all remaining counts in Cause No. F4-42. On July 5, 2018, the trial

      court sentenced Roy to seven years of incarceration in Cause No. F4-42 and

      three years of incarceration in Cause No. FB-107, for an aggregate sentence of

      ten years.



                                Discussion and Decision
[4]   Roy contends that his ten-year sentence is inappropriate. We may revise a

      sentence if, “after due consideration of the trial court’s decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” Ind. Appellate Rule 7(B). “Sentencing is principally

      a discretionary function in which the trial court’s judgment should receive

      considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008)

      (internal citations omitted). The defendant bears the burden of proving that his

      sentence is inappropriate in light of both the nature of his offense and his

      character. Gil v. State, 988 N.E.2d 1231, 1237 (Ind. Ct. App. 2013). Roy pled

      guilty to a Level 4 felony burglary in Cause No. F4-42 and admitted to violating

      the terms of probation in Cause No. FB-107 (which involved a burglary

      conviction) and received an aggregate sentence of ten years of incarceration, a


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1944 | December 20, 2018   Page 3 of 5
      sentence that is less than the maximum possible sentence for a single Level 4

      felony burglary conviction. See Ind. Code § 35-50-2-5.5.


[5]   The nature of Roy’s offenses does not support a reduction in his sentence. Roy

      kicked in the door causing property damage to the home, all while Morson was

      present in the home. Morson had to hide in the closet as she spoke to

      emergency dispatch until police arrived to provide protection. We find it

      troubling that Roy committed the burglary by causing significant property

      damage and while the victim was inside the home.


[6]   Roy’s character also does not support a reduction in his sentence. The twenty-

      eight-year-old Roy has a history with the juvenile and criminal justice systems

      that dates back to an arrest at age twelve. As a juvenile, Roy was adjudicated

      delinquent for what would be Class A misdemeanor battery resulting in bodily

      injury, Class A misdemeanor resisting law enforcement, and two counts of

      Class B misdemeanor disorderly conduct if committed by an adult. As an adult,

      Roy has convictions for Class B felony burglary, Class C felony burglary, two

      counts of Class D felony theft, and nine misdemeanors. Roy has also previously

      violated the terms of probation. At the time of sentencing in this case, there was

      an active warrant for Roy’s arrest issued out of Marion County. Despite his

      many contacts with the juvenile and criminal justice systems, Roy has been

      unwilling to conform his actions to societal norms.


[7]   Roy claims that he is a “family man” and that he accepted responsibility for his

      actions by pleading guilty. However, neither claim of good character is


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1944 | December 20, 2018   Page 4 of 5
      supported by the record. Roy lives in Gary while his child resides with the

      child’s mother in Indianapolis, and Roy has not been court-ordered to pay any

      child support. Moreover, Roy, who was arrested at the scene as he attempted to

      leave the residence, made a pragmatic decision by pleading guilty because, in

      exchange, the State agreed to dismiss the Level 6 felony residential entry charge

      and the habitual offender allegation. See Amalfitano v. State, 956 N.E.2d 208, 212

      (Ind. Ct. App. 2011) (noting that a guilty plea is not necessarily a mitigating

      factor where the defendant receives a substantial benefit from it or where the

      evidence is so strong the plea is merely a pragmatic decision), trans. denied. Roy

      has failed to establish that his sentence is inappropriate in the light of both the

      nature of his offense and his character.


[8]   The judgment of the trial court is affirmed.


      Bailey, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1944 | December 20, 2018   Page 5 of 5